PER CURIAM.
In response to numerous suggestions and requests, this Court recently addressed the question of the size of paper to be used in Florida’s court system. In our Administrative Order of April 17, 1989, we noted the lack of uniformity in the size of paper used within the court system. We recognized that pursuant to Florida Rule of Appellate Procedure 9.210(a), typewritten appellate briefs are required to be produced on paper measuring 8V2 by 11 inches. By contrast, there is no rule designating the paper size of pleadings and motions filed in Florida courts. Such filings have been traditionally presented on what is commonly referred to as legal-size paper, measuring 8V2 by 14 inches. There is also no rule or established policy designating a specific size of paper to be used for official documents issued by the various trial and appellate courts of the state. While it is common practice for trial courts to issue orders and judgments on the traditional legal-size paper (8V2 by 14 inches), several of the district courts of appeal issue their orders and opinions on letter-size paper (8V2 by 11 inches). This variability of practice contrasts with the uniformity of practice on the part of the federal courts with jurisdiction within this state.* To ensure that the business of the Florida court system is conducted using a single, uniform size of paper, it was proposed that beginning January 1, 1990, all official court documents issued and all papers filed with any Florida court shall be on paper measuring 8V2 by 11 inches.
After carefully considering numerous comments and suggestions made in response to the administrative order by members of the bar and the judiciary, the Association of Court Clerks, various legal organizations, and the several Florida Bar rules committees, we adopt the appended Florida Rule of Judicial Administration 2.055 which becomes effective January 1, 1990. The new rule 2.055 aligns our court system with the federal court system and the majority of our sister state court systems. Subdivision (a) of rule 2.055 requires that all pleadings, motions, notices, orders, judgments, opinions, and all other papers or documents be filed on paper measuring 8V2 by 11 inches. An exception is recognized in subdivision (b) for exhibits or attachments which are not in the required size. At the request of the Florida Association of Court Clerks, subdivision (c) was added to reserve a IV2 by 1½ inch square at the top of all papers filed for use by the clerk. Subdivision (e) sets forth a transition period from January 1, 1990 to January 1, 1991, during which time filings which traditionally have been accepted on legal-size paper will be accepted on either legal- or letter-size paper. This one-year transition period will allow for the depletion of inventories of legal-size paper and forms. Subdivision (d) ensures that all documents will be considered filed regardless of paper size; although, subsequent to January 1, 1991, noncomplying documents are to be resubmitted on letter-size paper.
The appended rule 2.055 is new in its entirety. The comment which follows the rule is provided for explanation and guidance only and is not adopted as an official part of the rule. Rule 2.055 shall become effective 12:01 a.m., January 1, 1990.
It is so ordered.
EHRLICH, C.J., and McDONALD, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.

 Pursuant the Federal Rule of Appellate Procedure 32, all typewritten filings in appellate proceedings in United States courts must be submitted on paper measuring 8½ by 11 inches. By local rules, the United States Court of Appeals for the Eleventh Circuit and the three United States District Courts in Florida require all filings to be on paper measuring 8½ by 11 inches.